Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-17 are pending in this application. This application is a national stage entry of PCT/KR2018/016452, filled on 12/21/2018. This application claims foreign priority to KR 10-2017-0176901, filed on 12/21/2017 in Korea.

Election/Restrictions
Applicants’ election without traverse of Group II, claims 9-17, filed on 06/15/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Claims 9-17 will presently be examined to the extent they read on the elected subject matter of record.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potaczek (US 4,356,819).
Potaczek meets all of the limitations of claims Potaczek. Potaczek discloses an adhesive sheet on a polyethylene film (the claimed moisture-permeable water-repellent base-layer) prepared from a dispersion comprising 200 grams of Levapren 452 (hydrophobic elastomer) and 200 grams of polyisobutylene (PIB, hydrophobic elastomer), 100 grams of micronised amorphous silica (Syloid 244, the claimed silica aerogel), 50 grams of Kollidon 90 (polyvinylpyrrolidone, PVP, the claimed hydrocolloid particle), 110 grams of Karaya gum (the claimed hydrocolloid particle), and 100 grams of paraffin (the claimed plasticizer) (example 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Potaczek (US 4,356,819).
The teachings of Potaczek are discussed above and applied in the same manner. the weight percentage of hydrocolloid particle and aerogel particle relative to hydrophobic elastomer (the amount of hydrophobic elastomer being 100% by weight) are calculated to be 40% by weight ((150 g + 110 g)/(200 g + 200 g)=40%) and 25% by weight (100 g/(200 g + 200 g)=25%).
Potaczek does not specify the same weight percentages of hydrocolloid particle and aerogel particle relative to hydrophobic elastomer in the instant claim 11.
This deficiency is cured by the rationale that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case both hydrocolloid particle and aerogel particle are effective components of an adhesive sheet for skin. Furthermore; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Please refer to MPEP 2144.05.II.A.

Claims 9-12, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Potaczek (US 4,356,819) in view of Wibaux (US 2017/0087270 A1).
The teachings of Potaczek are discussed above and applied in the same manner. 
Potaczek does not specify the other film forming plastics including styrene-isoprene-styrene copolymer (SIS) in the instant claim 12.
This deficiency is cured by Wibaux who teaches adhesive dressing (abstract) comprising rubber-based adhesives including PIB, SIS polymers, etc., (paragraph 21).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Potaczek and Wibaux to specify the other film forming plastics in the composition taught by Potaczek including SIS. Both PIB and SIS being suitable rubber-based adhesives in adhesive dressing was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claims 9-11, 13, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Potaczek (US 4,356,819) in view of Larsen et al. (US 2011/0021964 A1).
The teachings of Potaczek are discussed above and applied in the same manner. 
Potaczek does not specify the hydrocolloid being calcium alginate in the instant claim 13.
This deficiency is cured by Larsen et al. who teach wound dressing comprising hydrocolloid including alginates, PVP, karaya gum, etc., (paragraph 422-429) while alginates including calcium alginate (paragraph 390).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Potaczek and Larsen et al. to replace PVP and karaya gum in the composition taught by Potaczek with calcium alginate. PVP, karaya gum, and calcium alginate being suitable hydrocolloids in wound dressing was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing PVP and karaya gum in the composition taught by Potaczek with calcium alginate flows from all of them having been used in the prior art, and from all of them being recognized in the prior art as useful for the same purpose.

Claims 9-11 and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Potaczek (US 4,356,819) in view of St. Laurent et al. (US 2013/0089577 A1).
The teachings of Potaczek are discussed above and applied in the same manner. 
Potaczek does not specify the aerogel particle having hydrophobic groups on the surface in the instant claims 15 and 16.
This deficiency is cured by St. Laurent et al. who teach compositions in forms of wound (paragraph 127 and 131) patch comprising thickeners including silica aerogel (untreated, hydrophilic) (paragraph 147) such as VM 2270 (hydrophobic treated aerogel silica) (paragraph 156 and 171).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Potaczek and St. Laurent et al. to replace Syloid 244 (hydrophilic silica aerogel) in the composition taught by Potaczek with hydrophobic silica aerogel. Both hydrophilic and hydrophobic silica aerogel being suitable thickeners in wound dressing was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing hydrophilic silica aerogel in the composition taught by Potaczek with hydrophobic silica aerogel flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. Furthermore, according to the instant specification silica aerogel particles “may have particles with hydrophobic functional groups”; thus, the choice of silica aerogel particle being hydrophobic is an alternative design choice with no unexpected result.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612